Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 1 of 13 PageID #: 137




                                       07/16/2020

 Equifax Information Services, LLC
 P.O. Box 105314
 Atlanta, GA 30348

 Re:   Consumer Name: Thomas L. Whittaker
       Home Address: 2260 E. 75th St. Indianapolis, IN 46240
       SSN:
       My Date of Birth:
       Report No./ Date of Report: 0031102007 dated February 19,
       2020

Sent Via Certified Mail No.: 7019 2280 0000 1171 4649

           REQUEST TO BLOCK CREDIT REPORTING INFORMATION
       PURSUANT TO SECTION 605B OF THE FAIR CREDIT REPORTING ACT


To Whom It May Concern:

         Your company provided me with consumer credit reports containing fraudulent
 information. I identified the specific information that is not mine and is harming my
 credit rating. I am a victim of identity theft. I have disputed this information to you
 three times to no avail, even after providing an official police report, an FTC Report
 reference number, and an affidavit of fraud filed with the Marion County, Indiana
 Superior Court. In your most recent responsive correspondence, dated May 25, 2020,
 you failed to address my dispute, apparently interpreting it as an attempt to block the
 information although I was not at that time, and stated that you would send
 investigation results within 30 days.

          I am now, however, explicitly requesting that you BLOCK the below-indicated
 information immediately pursuant to Section 605B of the Fair Credit Reporting Act as
 it resulted from identity theft. In support thereof, I am including (1) the police report
 from the Kennewick, Washington Police Department (under the Fair Credit Reporting
 Act, this report qualifies as an “identity theft report”); (2) an affidavit of fraud
 submitted to the Marion County, Indiana Superior Court; (3) a copy of my driver’s
 license; (4) a utility bill issued to me at my current address; and (5) a list of the
 addresses that I have lived at within the last three years. Please BLOCK the below-
 indicated information immediately.

 Incorrect Furnisher Account Information
      1) Furnisher Name: Bank of America
          Furnisher Acct. No.:
          Opened: January 30, 2018




                                                                                      Exhibit M
Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 2 of 13 PageID #: 138




            2) Furnisher Name: US Bank
               Furnisher Acct. No.:
               Opened: 10/12/2017

     Inaccurate Personal Information


            1) I have never lived at this address. I have never lived in Washington State.

                3600 W. 42nd St.,
                Kennewick, WA 99337


              This request to BLOCK the above-indicated information is not being made in
      error as evidenced by four prior disputes. This request to BLOCK the above-indicated
      information is not being made on the basis of any misrepresentation of fact relevant to
      the request to block as evidenced by the identity theft report (official police report),
      notarized affidavit provided to the Marion County, Indiana Superior Court, and the FTC
      Report (Reference No. 20-12656). And, I have not obtained possession of goods,
      services, or money as a result of the transactions which I am requesting be BLOCKED.

      Thank you and I look forward to your immediate reply.

                                                             Sincerely,



                                                             /s/Thomas L. Whittaker




                                                                                       Exhibit M
Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 3 of 13 PageID #: 139

                                                 Incident/Investigation Report
                     Agency: KPD                    Case Number:                                       Date: 05/04/2020 12:22:52



                                                    Incident Information
 Date/Time Reported          Occ From Date/Time         Date/Time Found           Officer
 04/01/2020 11:12            04/01/2020 11:12           04/01/2020 11:12          (1130) VALDEZ, TONY
 Incident Location
 3600 W 42ND AVE, KENNEWICK, WA




                                                                 Charges
          Charge Type Description                                                                                 Statute                 UCR
                                                                                                                                              ¨ Att
     1    State       IDENTITY THEFT                                                                           9.35.000                   26F þ Com
 Alcohol, Drugs or Computers Used       Location Type                       Premises Entered   Forced Entry       Weapons
 ¨ Alcohol ¨ Drugs ¨ Computers          RESIDENCE / HOME / APT /                               ¨ Yes þ No          1.
 Entry                      Exit                     Criminal Activity                                              2.
                                                                                                                    3.
 Bias Motivation                     Bias Target                          Bias Circumstances                      Hate Group




                                                                 Victims
 Seq. #      Type                     Injuries                                                  Residency Status                  Ethnicity

     1       INDIVIDUAL               None                                                                                        Non-Hispanic
 Name(Last, First, M)                                                                               Race      Sex           DOB                 Age
 WHITTIAKER, THOMAS LEE                                                                            W          M                                   60
 Address                                                                                                                     Home Phone
 2260 E 75TH ST, INDIANAPOLIS, IN 46240
 Employer Name/Address                                                                                                       Business Phone


 Victim of Crimes                                                                                                            Cell Phone
 1




 Report: r_lw1ni.frx                                              Page 1 of 4                                                  05/04/2020 12:22:52



                                                                                                                         Exhibit M
 Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 4 of 13 PageID #: 140


                                             Incident/Investigation Report
                    Agency: KPD                      Case Number:                                       Date: 05/04/2020 12:22:52




                                                               Property
 Seq. #     Description                                                              Serial Number                  Make/Model
   1        IDENTITY NAME
Owner                                                                                License / State                Color
 WHITTIAKER, THOMAS LEE
Status                              Status Officer                            Quantity        Units of Measure         Value
 STOLEN                             (1130) VALDEZ, TONY                              1.00                              $1.00
Gun Type                  Caliber                     Finish                  Grip                                  Gun Stock


Condition                 Gun Test              Test Type                     Sight Test               Sight Type
                          ¨ Yes þ No                                           ¨ Yes þ No
Property Notes
Name of: WHITTIAKER, THOMAS LEE

Property Code changed from 66 to 77 by User TVALDEZ 04/01/2020




Report: r_lw1ni.frx                                             Page 2 of 4                                                 05/04/2020 12:22:52

                                                                                                                       Exhibit M
  Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 5 of 13 PageID #: 141


                                               Incident/Investigation Report
                   Agency: KPD                       Case Number:                                         Date: 05/04/2020 12:22:52




                                                           Notes/Narrative
20-12656
Identity Theft - Report
3600 W 42nd Ave - Residence
Officer Tony Valdez, K37 (1130)
Report Date/Time: 04/01/2020 11:12 Hrs.

Synopsis:
On the reported date and time, the victim called police to report his identity was stolen and three (3) credit cards were open in his name. At this
time there are no suspect(s) or leads.

Report:
On Wednesday, April 1, 2020 at 11:12 hours, I was on routine uniformed patrol for the City of Kennewick Police Department which is in Benton
County when I was dispatched to an identity theft report by phone.

I called the reporting party and victim, Thomas Whittiaker, who advised that someone had stolen his identity and used his personal information to
open at least three credit cards in his name using the address of 3600 W 42nd Ave, Kennewick, WA 99337-2628 and using the phone numbers of
(509) 209-8643 for the home and (509) 396-1366 for the cell phone.

Mr. Whittiaker advised he has never lived in Kennedwick, WA and lives in Indiana. Mr. Whittiaker gave me his listed information for this report
and advised he did not open these credit cards.

I checked the address of 3600 W 42nd Ave and discovered it was a physical address and two story home in the City of Kennewick and in a newer
subdivision.

I searched I/Leads for the phone number of (509) 209-8643 and found no one associated with that number. I completed two unreliable internet
searches of this phone number and both times it came back to a phone in Spokane, WA with no other information.

I then searched I/Leads for the phone number of (509) 396-1366 and found no one associated with that number. I also completed two unreliable
internet searches of this phone number and both times it came back to a phone in Kennewick, WA with no other information.

At this time, Mr. Whittiaker advised that he did not have any information on the credit cards except one had made an on-line purchase at Fred
Meyer Store at https://www.fredmeyer.com/. Mr. Whittiaker advised that he would forward any further documents or information for this report
to include any location where the credit cards were used within the City of Kennewick. He would also give this report`s case number to the credit
agencies and his attorney.

I contacted the homeowner of 3900 W 42nd Ave and updated them on this case and that their address was used. They did not know anything
about the victim or anything strange by mail at their home. He did say that he was a realtor and people have access to his address and last year he
was also a victim of credit card identity theft.

Disposition: At this time, there are no suspect(s) or leads. Case Closed pending further information.

Complete.

Officer Tony Valdez, K37 (1130)



________________________________


Report: r_lw1ni.frx                                                 Page 3 of 4                                              05/04/2020 12:22:52

                                                                                                                         Exhibit M
 Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 6 of 13 PageID #: 142


                                        Incident/Investigation Report
                Agency: KPD                  Case Number:               Date: 05/04/2020 12:22:52


OCCURED IN 2017 AND 2018
CALL RP
** LOI search completed at 04/01/20 11:12:02
** Case number KPD2012656 has been assigned for KPD:KPD




Report: r_lw1ni.frx                                       Page 4 of 4                 05/04/2020 12:22:52

                                                                                  Exhibit M
Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 7 of 13 PageID #: 143




                                                                 Exhibit M
Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 8 of 13 PageID #: 144




                                                                 Exhibit M
Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 9 of 13 PageID #: 145




                                                                 Exhibit M
Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 10 of 13 PageID #: 146




                                                                  Exhibit M
Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 11 of 13 PageID #: 147




                                                                  Exhibit M
Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 12 of 13 PageID #: 148




                                                                  Exhibit M
Case 1:20-cv-02816-JMS-MJD Document 1-15 Filed 10/30/20 Page 13 of 13 PageID #: 149




   Thomas Lee Whittaker

   Addresses for past 3+ years:



   3742 Haverhill Drive

   Indianapolis, IN 46240

   February 1994 to June 30, 2017



   11821 W Grandview Drive

   Columbus, IN 47201

   July 1, 2017 to August 10, 2017

   Our owned lake house – interim residence after sale of the Haverhill house and awaiting completion of
   the new home on 75th Street in Indianapolis.



   2260 E 75th Street

   Indianapolis, IN 46240

   August 11, 2017 to present




                                                                                       Exhibit M
